Case 15-41383-drd13        Doc 80    Filed 03/16/20 Entered 03/16/20 10:12:17             Desc Main
                                    Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MISSOURI

 IN RE                                         )
                                               )
 Amanda C. Monroe                              ) CASE No# 15-41383-drd-13
                                               )
         Debtor.                               )

                                         OBJECTION
 COMES NOW, Debtor, and by and through her attorney of record, and files her objection to
 Trustee’s Notice of Completion of Plan.

    1. Debtor objects based on incomplete payment of secured creditors.

    WHEREFORE, Debtor prays the court's order granting Debtor’s objection for such other and
    further relief as the Court deems just and proper.


                                                      Respectfully Submitted

                                                      /s/Rocky T. Cannon
                                                      Rocky T. Cannon Mobar#49221
                                                      6124 Blue Ridge Blvd
                                                      Raytown MO 64133
                                                      (816) 353-0009
                                                      fax:(816) 503-8993
                                                      Attorney for Debtor

 Certificate of Service
 I hereby certify that a copy of the above document was either served by electronic service or by
 first class mail, postage prepaid, to the chapter 13 trustee and all effected creditors on March 16,
 2020.

                                                      /s/Rocky T. Cannon
                                                      Rocky T. Cannon
